Exhibit 99.1 FOR IMMEDIATE RELEASE For Further Information: Howard N. Feist Chief Financial Officer (609) 584-3586 CONGOLEUM CORPORATION REPORTS SECOND QUARTER RESULTS MERCERVILLE, NJ, AUGUST 12, 2009 – Congoleum Corporation (OTC: CGMC) today reported its financial results for the second quarter ended June 30, 2009.Sales for the three months ended June 30, 2009 were $39.4 million, compared with sales of $47.2 million reported in the second quarter of 2008, a decrease of 16.6%. The net loss for the quarter was $942 thousand, versus net income of $212 thousand in the second quarter of 2008. The net loss per share was $0.11 in the second quarter of 2009 compared with net income of $0.03 per share in the second quarter of 2008. Sales for the six months ended June 30, 2009 were $69.5 million, compared with sales of $94.9 million in the first six months of 2008.The net loss for the six months ended June 30, 2009 was $5.0 million, or $.61 per share, versus net income of $1.9 million, or $.23 per share, in the first six months of 2008. Roger S. Marcus, Chairman of the Board, commented, “Our markets remained extremely weak in the second quarter, particularly manufactured housing.While sales were up $9.2 million over the first quarter of 2009, this increase reflected seasonal factors and the stabilization of inventories in the distribution channel.Our distributors had reduced their inventories by over $4 million in the first quarter.While not yet improving, at least conditions seem to have bottomed out.” “We have made considerable progress realigning our cost structure with current demand.Thanks to steps taken earlier this year, our operating expenses and plant overhead spending in the second quarter declined $2.5 million from the first quarter.Unfortunately, our second quarter results were adversely affected by a $7.0 million reduction in our own inventory levels, which we were able to accomplish after our distributors stabilized their purchasing.That decrease gave us less production over which to spread fixed factory overhead, negatively affecting profitability in the quarter by nearly $2 million.If not for the inventory reduction, we would have had a profitable quarter even on the depressed sales level.We think we’ve turned the corner with the actions taken to date.” Mr. Marcus continued “Our debtor-in-possession credit facility has been extended through the end of 2009, and we ended the quarter with $13.8 million in available cash and borrowing capacity, which we believe gives us adequate liquidity for the foreseeable future.I’m also pleased to report that we were just recently awarded a patent covering, among other things, our popular DuraCeramic product line.The DuraCeramic product has attracted numerous competitors as the market for this product type continues to grow rapidly despite the weak economy.We believe that the advantages of this product line, particularly its attractive look,cannot be achieved without infringing on our recently issued patent.” “We feel the market for the majority of our product lines has at least bottomed out, and our current reduced level of expenditures can be maintained for the balance of the year.Even modest improvements in any of our end markets could provide healthy incremental profits.I am optimistic not only about the opportunities presented by our recently issued patent but also about a major new product line we will be introducing in the fourth quarter of this year.” “This has been an exceedingly difficult period, but we’ve taken the steps necessary to maintain our viability and to position ourselves to benefit when the eventual recovery takes place.This could not have been achieved without the extraordinary effort of Congoleum’s employees during this very difficult time.Despite significant downsizing, we have maintained our spirit, our ability to create new products, our quality, and our confidence in the future of Congoleum.” Congoleum Corporation is a leading manufacturer of resilient flooring, serving both residential and commercial markets. Its sheet, tile and plank products are available in a wide variety of designs and colors, and are used in remodeling, manufactured housing, new construction and commercial applications. The
